DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 03 March 2022 has been entered.
Disposition of claims:
	Claims 1-2, 8, 10, 13, 15-16, 22, and 25 have been amended.
	Claims 6, 18-20, and 24 have been cancelled.
	Claims 1-5, 7-17, 21-23, and 25-30 are pending.
The amendment to claim 8 has overcome the objection to claim 8 set forth in the last Office action. The objection has been withdrawn.
The amendments to claims 1, 10, and 15 have overcome the rejections of claims 1-21 and 27 under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2015-078169 A—machine translation relied upon) (hereinafter “Yoshida”) set forth in the last Office action. The rejections have been withdrawn.
The amendments to claims 1, 10, and 15 have overcome the rejections of claims 1-20 and 27 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”) set forth in the last Office action; the rejections of claims 28-30 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”), and further in view of Yamazaki et al. (US 2014/0254111 A1) (hereinafter “Yamazaki”) set forth in the last Office action; and the rejection of claims 29-30 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”), and further in view of Yamazaki et al. (US 2014/0254111 A1) (hereinafter “Yamazaki”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant's arguments, see the 2nd paragraph of p. 12 through the 1st paragraph of p. 14 of the reply filed 3 March 2022 regarding (i) the rejections of claims 1-7 and 10-27 under 35 U.S.C. 103 as being unpatentable over Katakura et al. (JP 2011-084531 A—machine translation relied upon) (hereinafter “Katakura”) set forth in the last Office action; (ii) the rejection of claims 1-21 and 27 under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2015-078169 A—machine translation relied upon) (hereinafter “Yoshida”) set forth in the last Office action; the rejections of claims 1-20 and 27 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”) set forth in the last Office action; (iv) the rejections of claims 28-30 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”) and further in view of Yamazaki et al. (US 2014/0254111 A1) (hereinafter “Yamazaki”) set forth in the last Office action; and (v) the rejection of claims 29-30 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”) and further in view of Yamazaki et al. (US 2014/0284642 A1) (hereinafter “Yamazaki ‘642”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that in particular, the general formula of Katakura represents a large number of compounds and that the disclosure of Katakura fails to provide sufficient direction and/or motivation to modify the compounds of Katakura to meet the limitations of the current claims. Applicant further asserts that the modified compound of Katakura does not meet the limitations of the current claims.
Applicant does not elaborate on why the modified compound of Katakura does not meet the limitations of the current claims. As outlined below, in the modified compound of Katakura, the benzofuropyrazine skeleton comprises a condensed heteroaromatic ring bonded to the benzene ring through a phenylene ring. As outlined below, in the modified compound of Katakura, the benzofuropyrazine skeleton comprises a pi-electron rich heteroaromatic ring bonded to the pyrazine ring through a phenylene ring. Therefore, the modified compound of Katakura meets the amended claim limitations. 
While the compounds of Yamazaki and the compounds of Parham recited in the last Office action do not meet the limitations of the current claims, as outlined below, the current claims 1, 10, and 15 are obvious over Parham.
The arguments that neither Katakura nor Parham provide sufficient direction or motivation to teach the modifications made to the compounds is not found persuasive. As described below, Katakura teaches that a phenylene linked carbazole substituent is a known substituent of the benzofuropyrazine compounds of Katakura. Furthermore, Katakura teaches that both the benzene ring and the pyrazine ring of the benzofuropyrazine skeleton can have substituents. Therefore, as described in more detail below, it would have been obvious to one of ordinary skill in the art to have substituted a phenylene substituted carbazole in place of a hydrogen. One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituents to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices. 
Of particular note, the general formulas of Katakura are not relied upon in a vacuum where substituents are chosen from non-exemplified structures. Rather, the modifications are based on an exemplified compound where exemplified substituents are substituted in place of other exemplified substituents. 
Furthermore, as described in more detail below, the rejections meet the basic requirements for a prima facie case of obviousness based on the guidelines set forth in MPEP 2143 and the rationales described by the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) as explained in MPEP 2143.
With respect to In re Baird, the general formulas of Katakura are not relied upon in a vacuum where substituents are chosen from non-exemplified structures. Rather, the modifications are based on an exemplified compounds where exemplified substituents are substituted in place of other exemplified substituents.
With respect to In re Lalu, as described in more detail below, the rejections meet the basic requirements for a prima facie case of obviousness based on the guidelines set forth in MPEP 2143 and the rationales described by the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) as explained in MPEP 2143.
With respect to In re Jones, it is respectfully submitted that the fact pattern of the instant case is different. The case for obviousness is not based merely on structural similarity. Rather, the modifications are based on an exemplified compound where exemplified substituents are substituted in place of other exemplified substituents.
With respect to In re Fritch, as described in more detail below, the rejections meet the basic requirements for a prima facie case of obviousness based on the guidelines set forth in MPEP 2143 and the rationales described by the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) as explained in MPEP 2143. Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituents to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
For similar reasons, the arguments are not found to be persuasive with respect to the rejections over Parham set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. (JP 2011-084531 A—machine translation relied upon) (hereinafter “Katakura”).
Regarding claims 1-7, 10-24, and 27: Katakura discloses an organic light-emitting element having an organic thin film layer containing a light emitting layer between a cathode and an anode {paragraph [0419], [0413]-[0418] and Table 4: Example 4-4}. 
The light emitting layer comprises the compound shown below as a host material for a phosphorescent dopant {(Table 4, Example 4-4 as described in paragraphs [0419] and [0416]: The light emitting layer comprises compounds 42 and D-26.), (paragraph [0213] and p. 57: Compound D-26 is a phosphorescent dopant.), (paragraph [0088] and p. 15: Compound 42 is a compound having the structure of general formula (1) of Katakura.), (paragraphs [0015]-[0018] and [0050]-[0051]: The compounds of the disclosure of Katakura have the structure of general formula (1).), (paragraph [0160]: The compounds having the general formula (1) of Katakura are useful as host materials of the light emitting layer of an organic light emitting device.)}. 

    PNG
    media_image1.png
    649
    1317
    media_image1.png
    Greyscale

Katakura does not exemplify a compound similar to the compound shown above wherein the benzene ring of the benzofuropyrazine is substituted.
Katakura teaches that the compound shown above has the structure of general formula (1) of Katakura, shown below (on the left), where the group Ar of general formula (1) has the structure of general formula (2) (on the right) {(paragraph [0088]: The compounds having the structure of general formula (1) of Katakura are exemplified by the compounds 1-213.), (p. 15, Compound 42), (paragraphs [0015]-[0020]: Description of general formula (1) and general formula (2).)}. 

    PNG
    media_image2.png
    114
    677
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    268
    520
    media_image3.png
    Greyscale


The benzofuropyrazine of the compound of Katakura shown above is Ar of general formula (1) of Katakura, because Katakura describes that at least one of X1 to X8 of general formula (2) is N {paragraphs [0015]-[0020]}.
Through compounds 1, 5, 15, 77, 81, 95-96, 101, 105, 173, 202, 205-206, and 209-210 Katakura exemplifies that each of the six-membered rings of the structure Ar, which is represented by general formula (2) can have the same substituent {pp. 9-45, Compounds 1, 5, 15, 77, 81, 95-96, 101, 105, 173, 202, 205-206}.
Therefore, the phenylene linked carbazole that is the substituent on the pyrazine ring of the compound of Katakura shown above was a known substituent for the benzene ring of the compound of Katakura shown above.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Katakura shown above by replacing one of the hydrogen atoms on the benzene ring of the compound with a substituent that is the same as the phenylene linked carbazole that is the substituent on the pyrazine ring of the compound, based on the teaching of Katakura. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the phenylene linked carbazole would have been a choice from a finite number of identified predictable solutions (the exemplified substituents of Katakura), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituents to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
It is noted that the instant specification in paragraph [0139] describes that carbazole rings are pi-electron rich structures.

Regarding claims 25-26: Katakura teaches the all of the feature with respect to claim 15 as outlined above.
Katakura does not exemplify where the carbazole substituents are instead dibenzothiophene.
However, as outlined above, the compound of Katakura has the structure of general formula (1) of Katakura shown above. 
The modified compound of Katakura comprises Ar1 and Ar3 of Katakura as carbazole.
Katakura teaches that Ar1 and Ar3 of Katakura can be dibenzothiophene as well as carbazole {paragraphs [0061]-[0063]}. Therefore, each of dibenzothiophene and carbazole were known elements as Ar1 and Ar3 of Katakura.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Katakura by substituting the carbazole groups in the modified compound with dibenzothiophene groups, based on the teaching of Katakura. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of dibenzothiophene would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. Furthermore, it would have been obvious to have selected 4-dibenzothiophene. The selection would have been one of four possible bonding positions for the dibenzothiophene and would therefore have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claims 1-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”).
Regarding claims 1-19 and 27: Parham discloses the compounds shown below {(paragraph [0014]: The compounds of the disclosure are compounds having structure of formula (A).), (paragraph [0115]: The compounds of the disclosure of Parham are exemplified by the compounds of formulae 1 to 217.), (p. 42: Formula 83)}.
[AltContent: textbox (Parham’s Formula 83)]
    PNG
    media_image4.png
    902
    1083
    media_image4.png
    Greyscale


Parham does not exemplify a compound similar to Parham’s Formula 83 except for having an arylene linking group joining the carbazolyl group to the benzofuropyrazine skeleton.
However, as described above, the compounds of the disclosure of Parham have the structure of formula (A) of Parham, shown below {paragraph [0014]: The compounds of the disclosure are compounds having structure of formula (A)}. 

    PNG
    media_image5.png
    276
    687
    media_image5.png
    Greyscale

Where in formula (A): Y1 is O or S; exactly two of A are N and are separated by at least one C; Y2 can be N(Ar); each of W can be C. Thus, the compound of Parham shown above has the structure of Parham’s formula (A) where; Y1 is O; two of A are N and are separated by two C; Y2 is N(Ar); each W is C; L1 is a single bond.
Parham teaches that L1 can be arylene in addition to a single bond {paragraph [0018]}. Phenylene and naphthalene are exemplified as arylene groups that can be L1 in Formulas 40 to 42 on p. 35 of Parham.
Thus, each of phenylene and naphthalene were known alternatives to a single bond as L1 of Parham at the time the invention was effectively filed.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted a phenylene or a naphthalene in place of the single bond as L1 in Parham’s Formula 83, based on the teaching of Parham. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of phenylene or naphthalene would have been a choice from a finite number of identified, predictable solutions—the exemplified groups that can be L1 of Parham—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of compound structures to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Parham does not exemplify a specific light-emitting element comprising the compound of Parham shown above.
However, Parham does teach an organic light-emitting element having an organic thin film layer containing a light emitting layer between a cathode and an anode {paragraphs [0152]-[0154]}.
Parham teaches that the compounds of the disclosure of Kai are useful as host materials for blue phosphorescent materials in the light emitting layer of an organic light-emitting element {paragraphs [0154-[0155], [0170], [0134]-[0135], and [0144]}. It is noted that a phosphorescent material converts triplet excitation energy into light emission.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified one of the compounds shown above such that they were included in the light emitting layer of the organic light-emitting element of Parham described above as a host material for a phosphorescent material, based on the teaching of Parham. The modification would have been a combination of prior art elements according to known methods to yield predictable results, with a reasonable expectation of success. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
It is noted that the instant specification in paragraph [0139] describes that dibenzofuran rings are pi-electron rich structures.

Regarding claim 20: Parham teaches all of the features with respect to claim 15, as outlined above. Neither claim 15 nor claim 20 require that n be nonzero. Therefore, the compound shown above meets the limitations of claim 20 where Ar1 is not present.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”) as applied to claim 27 above, and further in view of Yamazaki et al. (US 2014/0254111 A1) (hereinafter “Yamazaki”).
Regarding claims 28-30: Parham teaches all of the features with respect to claim 27, as outlined above.
Parham does not teach that the light-emitting element taught by Parham is incorporated into a display device that is an electronic device comprising at least one of a color filter and a transistor and at least one of a housing and a touch sensor.
Yamazaki teaches a display device that can use an organic electroluminescent light emitting element as the light emitting elements {paragraphs [0037]-[0043] describing Fig. 1A, which is the top view of a display device 100.}. The display device comprises transistors as the components for a driver circuit {paragraph [0042]}.
A flexible touch sensor can be provided on the display portion of the display device {paragraph [0056]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent light emitting element taught by Parham by incorporating it into the display device of Yamazaki described above wherein the display device comprises transistors and a touch sensor as described above. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal display devices.
It is noted that a display device is an electronic device.
Furthermore, a display device emits light and can therefore be equated with a lighting device. 

Claims 29-30 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”) as applied to claim 27 above, and further in view of Yamazaki et al. (US 2014/0284642 A1) (hereinafter “Yamazaki ‘642”).
Regarding claims 29-30: Parham teaches all of the features with respect to claim 27, as outlined above.
Parham does not teach that the light-emitting element taught by Parham is incorporated into a lighting device that is an electronic device comprising at least one of a color filter and a transistor and at least one of a housing and a touch sensor.
Yamazaki ‘642 teaches a light emitting module that can use an organic electroluminescent light emitting element as the light emitting elements {(paragraphs [0053]-[0057] describing Figs. 1A and 1B, which is the top view and a cross-sectional view, respectively, of a display device 100, comprising a light emitting element.), (paragraph [0095]: The light emitting element can be an organic electroluminescent element.)}. 
The light emitting module can be incorporated into a lighting device comprising a housing {(paragraph [0307]: The electronic devices comprise a light emitting module of the disclosure.), (paragraphs [0327]-[0328]: An electronic device that is a lighting device comprising a house that comprises the light emitting module.)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent light emitting element taught by Parham by incorporating it into the light-emitting module of Yamazaki ‘642 described above, wherein the light emitting module is comprised in a light emitting device comprising a module, as described above. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal display devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786